Case 1:20-mj-00323 Document 1 Filed on 03/27/20 in TXSD Page 1 of 2

United States Courts
Southern District of Texas
FILED

March 27, 2020

 

 

 

 

AO 91 (Rev. I/11). Criminal Comptaint F elony David J. Bradley, Clerk of Co
UNITED STATES DISTRICT COURT
for the
Southern District of Texas
United States of America }
ve )
Karla IZAGUIRRE Case No. — B-20-MJ-323
)
)
)
Defendant(s)
CRIVMONAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 5, 2019 in the county of Cameron in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 8, United States Code, Section Any person who knowing or in reckless disregard of the fact that an allen has
1324(a)(1(A)(ili) come to, entered, or remains in the United States In violation of law,
conceals, harbors, or shields fram detection, or atternpts to conceal, harbor,
and or shield from datection, such alien in any place, including any building or any
means of transportation.
Title 8, United States Code, Section or
1324(a)(i Av)

Any person who engages in any conspiracy to commit the preceding act

This criminal complaint is based on these facts:

See Attachment "A"

sf Continued on the attached sheet, Loa

Complainant's signature

 

Kevin J. Morehouse, Special Agent
Printed name and title

 

Submitted by reliable electronic means, sworn to and signature attested
as per Fed. Rules Cr. Proc. 4.1

March 27, 2020

 

 

 

Date:

 

jortature

City and state: Brownsville, Texas Ignacio Torteya #1., U.S. Magistrate Judge
Pringed name and title

AD
Case 1:20-mj-00323 Document 1 Filed on 03/27/20 in TXSD Page 2 of 2

AO 9} (Rev. L111) Criminal Complaint

       

ATTACHMENT A

On January 17, 2020, special agents (SA) from Homeland Security Investigations (HSI) led Rio Grande Valley Child
Exploitation Investigation Task Force (RGV CEITF), located in Brownsville, Texas, began an investigation into employee
misconduct at Southwest Key Casa Padre, in Brownsville, TX. The referral was based on reporting by Health and Human
Services regarding a contraband phone that was found in the possession of minors at the facility that contained nude
photographs of an adult staff member.

Special Agents interviewed Evericka VELASQUEZ (hereinafter referred to as VELASQUEZ) regarding the above mentioned
inappropriate relationships and possible enticement of minors. During her interview, VELASQUEZ consented to a review
of her phone where a chat was discovered that discussed the planning and execution of the escape of a juvenile who
resided at Southwest Key Casa Padre. Southwest Key Casa Padre is a contract facility utilized by the U.S. Department of
Health and Human Services to house illegal alien juveniles. The chat was between VELASQUEZ and Karla IZAGUIRRE
(hereinafter referred to as {ZAGUIRRE) and also mentioned a third co-conspirator identified as Ada ORDAZ (hereinafter
referred to as ORDAZ). All three women were employees of Southwest Key Casa Padre and were entrusted to care for

the juveniles.

On March 4, 2020, a second interview was conducted with VELASQUEZ where she stated that she and IZAGUIRRE had
discussed in a chat, to helping one of the illegal juveniles named Jeffry GONZALEZ-Melendez (hereinafter referred to as
GONZALEZ and it should be noted that he is now an adult with an order of removal by an Immigration Judge) escape.
VELASQUEZ further stated that ORDAZ would also be involved and was mentioned in the chat but was not a part of the
chat. The chat contained several details regarding how and where GONZALEZ would escape and the details are
corroborated by official reports about the escape. VELASQUEZ further stated that she, IAAGUIRRE, and ORDAZ used
their positions at Southwest Key, to help plan the escape of GONZALEZ as it offered them access to him.

On July 5, 2019, while at a Southwest Key sponsored outing at the Harlingen Arts and Heritage Museum, GONZALEZ fled
on foot and was subsequently picked up by ORDAZ and brought to IZAGUIRRE at a bus station in Brownsville, Texas.
According to Title 8 of the United States Code section 1324, it is illegal for any person to know that an alien has come to
the United States in violation of the law and then to conceal, harbor, or shield them from detection. IZAGUIRRE, ORDAZ,
and VELASQUEZ were all trained and instructed by Southwest Key that they would be working with illegal alien juveniles.
IZAGUIRRE, GONZALEZ, and VELASQUEZ, have ail stated during interviews that IZAGUIRRE provided GONZALEZ food,
transportation, clothing, and shelter for approximately three months in reckless disregard of the fact that GONZALEZ

was in the United States illegally and was already being provided food, clothing, medical care, and a place to live by
Southwest Key, a lawful custodian within the United States.

On March 26, 2020, IZAGUIRRE was arrested for 8 USC 1324 (Harboring Certain Aliens). IZAGUIRRE stated that she did
help plan the escape of GONZALEZ even though she knew he was illegally present in the United States. IZAGUIRRE then
stated that for approximately three months she provided GONZALEZ with food, clothing, and shelter in her own home, |
shielding GONZALEZ from authorities even though he was already being cared for at the expense of the U.S.
Government.

xk

Submitted by reliable electronic means, sworn to, signature attested Kevin J, Special Agent
Telephonically per Fed.R.Crim.P.4.1, and probable cause found on

 

 

 

March 27, 2020 Brownsville, TX

 

Ignacio Torteya III U.S. Magistrate Judge igna¥ure of Judge
